15 So. 3d 883 (2009)
MORTELLARO & SINADINOS, PLLC, Appellant,
v.
WACHOVIA BANK, N.A. f/k/a First Union National Bank; Lorena D. Trejo; Beneficial Florida, Inc.; Unknown Parties in Possession # 1; Unknown Parties in Possession # 2; In Living, and All Unknown Parties Claiming by, Through, Under and Against the Above Named Defendants(s) who are not known to be Dead or Alive, Whether Said Unknown Parties May Claim an Interest as Spouses Heirs, Devisees, Grantees, or Other Claimants, Appellees.
No. 1D09-0249.
District Court of Appeal of Florida, First District.
July 31, 2009.
Gina M. Sinadinos, Mortellaro & Sinadinos, PLLC, Tampa, pro se, Appellant.
Enrico G. Gonzalez, Temple Terrace, for Appellees.
*884 PER CURIAM.
DISMISSED. See Mortellaro & Sinadinos, PLLC v. Countrywide Home Loans, Servicing LP, et al, 14 So. 3d 278 (Fla. 1st DCA 2009).
PADOVANO, BROWNING, and THOMAS, JJ., concur.